Citation Nr: 1639672	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye condition, other than cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1967 to April 1969. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in March 2012.  A copy of that transcript is of record.  In May 2015, the Veteran was informed that the VLJ who conducted the March 2012 hearing was no longer at the Board and informed of his right to a new hearing.  In correspondence received in June 2015, the Veteran declined another hearing.

In July 2015, the claim was remanded for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2015).

In its July 2015 remand, the Board found that a July 2012 VA examination was insufficient to address the etiology of the Veteran's right eye conditions, other than cataracts.  At that time, the Board instructed the AOJ to obtain an addendum opinion from the July 2012 VA examiner which addressed the whether or not the Veteran's eye disorders other than cataracts were related to, or caused/aggravated by, his military service.  The examiner was asked to address, as well, whether such disabilities were congenital in nature.  

In November 2015, the July 2012 VA examiner performed an examination and provided an addendum opinion.  However, when answering the questions posited by the Board in its remand, the examiner simply transcribed the answers given in the July 2012 VA examination.  As noted above, the Board has found that these answers are insufficient for purposes of deciding the Veteran's claim. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the examiner failed to comply with the Board's remand instructions in providing the addendum opinion in November 2015.  Therefore, the Board finds that an additional remand is necessary in order to obtain an adequate opinion, preferably from a VA examiner other than the one who provided the July 2012 opinion and November 2015 addendum. 

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records which have not already been obtained and associate them with the Veteran's file.

2.  Ask the Veteran and/or his service representative to identify all non-VA clinicians who have treated him for his right eye condition, other than cataracts.  
Once signed releases are received from the Veteran, obtain all private treatment records not already associated with the Veteran's file.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Then, after obtaining any outstanding records, obtain an addendum opinion from an appropriate medical professional other than the July 2012 and November 2015 examiner, if possible, to determine the nature and etiology of the Veteran's right eye condition, other than cataracts (diagnosed as congenital macular anomaly, with amblyopia, and myopia fundus, with lattice degeneration and a degenerative hole). 

Request that the examiner review the paperless claims file, including all military records; in-service treatment records; the Veteran's lay statements and testimony of the nature and onset of his symptoms; his lay statements concerning the continuity of his symptoms; and the Veteran's post-service treatment records.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is then asked to ascertain the nature and etiology of the Veteran's (1) congenital macular anomaly, with amblyopia and (2) myopia fundus, with lattice degeneration and a degenerative hole.  The examiner should address whether each of the Veteran's disorders is related to, or was caused/aggravated (permanently worsened beyond normal progression) by his military service.

The examiner should offer responses to the following: 

a) Are either of the eye disabilities congenital? 

i) With regards to those congenital disabilities, do they represent a congenital defect or disease? 

ii) If the examiner determines that such condition is a congenital disease, he/she should determine if such a disability clearly and unmistakably (undebatably) preexisted the Veteran's service and, if so, whether the condition was aggravated (that is, permanently worsened beyond normal progression) by his active duty service. 

In responding to question 3(a)(ii), the examiner is requested to specifically address the assertions by and on behalf of the Veteran that the strain from training on the rifle range aggravated a pre-existing right eye disability and, in light of these assertions, the significance of service treatment reports in July 1967, September 1967, and February 1968 reflecting right eye complaints and the notation of "eye trouble" on the medical history complied at the time of the Veteran's April 1969 separation examination. 

b) With regards to the conditions not considered congenital, the examiner is asked to opine as to whether such condition(s) is etiologically related and/or caused/aggravated by his military service. 

If it is determined that such non-congenital condition(s) clearly and unmistakability pre-existed service, the examiner must determine if such a condition was clearly and unmistakably NOT aggravated by service.
A complete rationale for any opinion expressed should be included in the examination report.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


